DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 07/18/2022 in response to PTO Office Action mailed 04/19/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 21, 31 and 35 are amended.  No claims are added or canceled.  As a result, claims 21-40 are pending in this office action.
3.	The double patent rejections are maintained because the claims filed on 07/18/2022 did not overcome the obvious type double patenting rejections filed on 04/19/2022.  
Response to Arguments
4.	Applicant’s argument with respect to claims 21-40 have been considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to claims 21, 31 and 35 stated as “Petersen does not appear to be any teaching or suggestion of processing raw data  using the parsing rule to create searchable, time-stamped events, the raw data including the selected raw data and additional raw data different from the selected portion of raw data, in response to receiving a second user input indicating the parsed data is satisfactory”.
In response to Applicant’s argument, the Examiner disagrees because the Petersen reference discloses the user is allowed to modify a selected rule block RB, and the user interface would indicate any appropriate error message when the processed input is not satisfactory, for example the error message indicated “unable to add filter” when the user input is unsatisfactory ( See para. [0111] and para. [0112]).  The Peterson reference would indicate to a user when an inputted rule block RB is enforced, for example, upon a user changing some criterions, the system displays the altered criterions accordingly on the user interface. Hence, the Peterson reference still read on the argued feature “in response to receiving a second user input via graphical interface [e.g. receiving an inputted rule block RB] indicating the parsed data is satisfactory [e.g. the system displays error message when the user input is unsatisfactory and enforces the inputted rule block RB when the processed user input is satisfactory] , processing raw data from at least one data source using the parsing rule…”.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. [10,650,069 B2]. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:

US Patent: 10,650,069 B2
Instant Application: 16/870,233
1. A method, comprising: accessing a portion of raw data from at least one data source; causing display of one or more selectable parsing rules; receiving a first user input, from a graphical user interface, selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data; 

parsing the portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the portion of raw data; 

causing display of at least a portion of the one or more sets of parsed data; 

receiving a second user input, from the graphical user interface, indicating a user preference to use a different parsing rule; accessing a second parsing rule; processing raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the portion of raw data and additional raw data different from the portion of raw data; and storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine; wherein the method is performed by one or more computing devices.
9. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause operations comprising: accessing 
a portion of raw data from at least one data source; causing display of one or more selectable parsing rules; 

receiving a first user input, from a graphical user interface, selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data; 
parsing the portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the portion of raw data; 
causing display of at least a portion of the one or more sets of parsed data; 

receiving a second user input, from the graphical user interface, indicating a user preference to use a different parsing rule; accessing a second parsing rule; processing raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the portion of raw data and additional raw data different from the portion of raw data; and storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.

15. An apparatus, comprising: a raw data selector, implemented at least partially in hardware, configured to 




access a portion of raw data from at least one data source; a display subsystem, implemented at least partially in hardware, configured to 
cause display of one or more selectable parsing rules; 

a user input receiver, implemented at least partially in hardware, configured to 
receive a first user input from a graphical user interface, selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;
 a raw data parser, implemented at least partially in hardware, configured to parse the portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the portion of raw data; wherein the display subsystem is configured to 

cause display of at least a portion of the one or more sets of parsed data; wherein the user input receiver is configured to 
receive a second user input, from the graphical user interface, indicating a user preference to use a different parsing rule; a parsing rule selector, implemented at least partially in hardware, configured to access a second parsing rule; wherein the raw data parser is configured to process, in response to receiving a second user input, raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the portion of raw data and additional raw data different from the portion of raw data; and an event storage device, implemented at least partially in hardware, configured to store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are usable to service search queries received from a search engine.

21. A method, comprising: selecting a portion of raw data from at least one data source; causing display of one or more selectable parsing rules;
receiving a first user input 
                    selecting a parsing rule among the one or more selectable parsing rules, the     parsing rule to be applied to the portion of raw data;

parsing the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;

causing display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, 


processing raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.


31. A non-transitory storage medium storing instructions which, when executed by a computing device, cause the computing device to:
select 
a portion of raw data from at least one data source; cause display of one or more selectable parsing rules;

receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;
cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, process raw data from the at least one data source using the parsing rule 
to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.


35. A computing system comprising:
a processor; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to:

select a portion of raw data from at least one data source;

cause display of one or more selectable parsing rules;

receive a first user input 


selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;


                      parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;

cause display of at least a portion of the one or more sets of parsed data;



in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and

store the searchable, time-stamped events in an index store, wherein the 
searchable, time-stamped events in the index store are used to service search queries received from a search engine.






	Claims 21-40 are also rejected on the ground of nonstatutory obvious double patenting over claims 1-20 of US Patent [9,740,788 B2]. The subject matter claimed in the instant application is fully disclosed in the referenced Patent No: [9,740,788 B2] since the referenced Patent and the instant applicant are claiming common subject matter, For example:
US Patent: 9,740,788 B2
Instant Application: 16/870,233
1. A method, comprising: 
selecting a portion of raw data from at least one data source; 

causing display of one or more selectable parsing rules;
 receiving a first user input from a user selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; 

parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; causing display of at least a portion of the set of searchable, time-stamped events; 

receiving a second user input from the user indicating a user preference to use a different parsing rule; selecting a second parsing rule; processing raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; 

storing the searchable, time-stamped events in an index store among a plurality of index stores, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine; wherein the method is performed by one or more computing devices.

9. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause: 

selecting a portion of raw data from at least one data source; causing display of one or more selectable parsing rules; 


receiving a first user input from a user selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; 

parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; causing display of at least a portion of the set of searchable, time-stamped events; 

receiving a second user input from the user indicating a user preference to use a different parsing rule; selecting a second parsing rule; processing raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; 

storing the searchable, time-stamped events in an index store among a plurality of index stores, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.



15. An apparatus, comprising: a raw data selector, implemented at least partially in hardware, that 




selects a portion of raw data from at least one data source; a display subsystem, implemented at least partially in hardware, that causes display of one or more selectable parsing rules; a user input receiver, implemented at least partially in hardware, that 
receives a first user input from a user selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; a raw data parser, implemented at least partially in hardware, that 
parses the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; wherein the display subsystem causes display of at least a portion of the set of searchable, time-stamped events; the user input receiver receives a second user input from the user indicating a user preference to use a different parsing rule; a parsing rule selector, implemented at least partially in hardware, that selects a second parsing rule; the raw data parser, in response to a receiving a second user input, processes raw data from the at least one data source using the second parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; an event storage device, implemented at least partially in hardware, that stores the searchable, time-stamped events in an index store among a plurality of index stores, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.


21. A method, comprising:
selecting a portion of raw data from at least one data source;

causing display of one or more selectable parsing rules;
receiving a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parsing the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data 

including raw data from the selected portion of raw data; causing display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, processing raw data from the at least one data source using the parsing rule to 
                                                                               
                                                                         create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and

storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.



31. A non-transitory storage medium storing instructions which, when executed by a computing device, cause the computing device to:
select a portion of raw data from at least one data source;
cause display of one or more selectable parsing rules;

receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;

cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, 


process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and

store the searchable, time-stamped events in an index store,
 wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.




35.    A computing system comprising:
a processor; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to:
select a portion of raw data from at least one data source;
cause display of one or more selectable parsing rules;


receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;


cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and






store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.





5.	Claims 21-40 are also rejected on the ground of nonstatutory obvious double patenting over claims 1-28 of US Patent No. 9,442,981 B2.  The subject matter claimed in the instant application is fully disclosed in the referenced Patent No: 9,442,981 since the referenced Patent and the instant applicant are claiming common subject matter, For example:
US Patent: 9,442,981
Instant Application: 16/870,233
1. A method, comprising: 

selecting a portion of raw data from at least one data source; 

causing display of one or more selectable parsing rules; 

receiving a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; 

parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; 
causing display of at least a portion of the set of searchable, time-stamped events; in response to receiving a second user input, 
processing raw data from the at least one data source using the parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; storing the searchable, time-stamped events in an index store among a plurality of index stores, where the searchable, time-stamped events in the index store are used to service search queries received from a search engine; wherein the method is performed by one or more computing devices.
11. A non-transitory computer-readable medium storing one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform:
 selecting a portion of raw data from at least one data source; 

causing display of one or more selectable parsing rules; 

receiving a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; 

parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; causing display of at least a portion of the set of searchable, time-stamped events; 

in response to receiving a second user input, processing raw data from the at least one data source using the parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; 

storing the searchable, time-stamped events in an index store among a plurality of index stores, where the searchable, time-stamped events in the index store are used to service search queries received from a search engine.
20. An apparatus, comprising: a raw data selector, implemented at least partially in hardware, that 







selects a portion of raw data from at least one data source; a display subsystem, implemented at least partially in hardware, that 
causes display of one or more selectable parsing rules; a user input receiver, implemented at least partially in hardware, that 
receives a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the selected portion of raw data; a raw data parser, implemented at least partially in hardware, that parses the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; wherein the display subsystem causes display of at least a portion of the set of searchable, time-stamped events; the raw data parser, in response to a receiving a second user input, processes raw data from the at least one data source using the parsing rule, to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; an event storage device, implemented at least partially in hardware, that 

stores the searchable, time-stamped events in an index store among a plurality of index stores, where the searchable, time-stamped events in the index store are used to service search queries received from a search engine.

21. A method, comprising:

selecting a portion of raw data from at least one data source;

causing display of one or more selectable parsing rules;

receiving a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parsing the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;


causing display of at least a portion of the one or more sets of parsed data;
in response to receiving a second user input, processing raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and 
storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.


31. A non-transitory storage medium storing instructions which, when executed by a computing device, cause the computing device to:


select a portion of raw data from at least one data source;

cause display of one or more selectable parsing rules;

receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;

cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and

store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.
35. A computing system comprising:

a processor; and

computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to:

select a portion of raw data from at least one data source;

cause display of one or more selectable parsing rules;

receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data; 

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data
 including raw data from the selected portion of raw data;

cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and




store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.




	Claims 21-40 are also rejected on the ground of nonstatutory obvious double patenting over claims 1-39 of US Patent [9,208,206 B2]. The subject matter claimed in the instant application is fully disclosed in the referenced Patent No: [9,208,206 B2] since the referenced Patent and the instant applicant are claiming common subject matter, For example:
US Patent: 9,208,206 B2
Instant Application: 16/870,233
1. A method, comprising: selecting a portion of raw data from at least one data source; analyzing at least the selected portion of raw data to find a match of a signature or pattern of a known data type, the match corresponding to a parsing rule in a plurality of stored parsing rules; parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule corresponding to the match, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; 

causing display of a preview of at least a portion of the set of searchable, time-stamped events in a graphical user interface; and in response to user input received via the graphical user interface, processing raw data from the at least one data source using the parsing rule corresponding to the match, to create searchable, time-stamped events, the processed raw data including at least some data not in the selected of raw data; wherein the method is performed by one or more computing devices.














13. A non-transitory computer-readable medium storing one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform: 
selecting a portion of raw data from at least one data source; analyzing at least the selected portion of raw data to find a match of a signature or pattern of a known data type, the match corresponding to a parsing rule in a plurality of stored parsing rules; parsing the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule corresponding to the match, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; causing display of a preview of at least a portion of the set of searchable, time-stamped events in a graphical user interface; and in response to user input received via the graphical user interface, processing raw data from the at least one data source using the parsing rule corresponding to the match, to create searchable, time-stamped events, the processed raw data including at least some data not in the selected portion of raw data.



7. An apparatus, comprising: a subsystem, implemented at least partially in hardware, that 






selects a portion of raw data from at least one data source; a subsystem, implemented at least partially in hardware, that analyzes at least the selected portion of raw data to find a match of a signature or pattern of a known data type, the match corresponding to a parsing rule in a plurality of stored parsing rules; a parsing subsystem, implemented at least partially in hardware, that parses the selected portion of raw data into a set of searchable, time-stamped events using the parsing rule corresponding to the match, each searchable, time-stamped event in the set of searchable, time-stamped events including raw data from the selected portion of raw data; a subsystem, implemented at least partially in hardware, that causes display of a preview of at least a portion of the set of searchable, time-stamped events in a graphical user interface; and a subsystem, implemented at least partially in hardware, that, in response to user input received via the graphical user interface, processes raw data from the at least one data source using the parsing rule corresponding to the match, to create searchable, time-stamped events, the processed raw data including at least some data not in the selected portion of raw data.

21. A method, comprising:

selecting a portion of raw data from at least one data source;









causing display of one or more selectable parsing rules; receiving a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data; parsing the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;
causing display of at least a portion of the one or more sets of parsed data;
in response to receiving a second user input, processing raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and

storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.



31. A non-transitory storage medium storing instructions which, when executed by a computing device, cause the computing device to:


select a portion of raw data from at least one data source;
cause display of one or more selectable parsing rules;
receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;
parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;
cause display of at least a portion of the one or more sets of parsed data;
in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and
store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.
35. A computing system comprising:

a processor; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to:
select a portion of raw data from at least one data source;

cause display of one or more selectable parsing rules;

receive a first user input selecting a parsing rule among the one or more selectable parsing rules, the parsing rule to be applied to the portion of raw data;

parse the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data;

cause display of at least a portion of the one or more sets of parsed data;

in response to receiving a second user input, process raw data from the at least one data source using the parsing rule to create searchable, time-stamped events, the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data; and
store the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store are used to service search queries received from a search engine.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21-24 and 27-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (US 2012/0131185 A1), hereinafter Petersen and in view of Baum et al. (US 20080215546 A1), hereinafter Baum.
Referring to claims 1, 31 and 35, Petersen discloses a method, comprising: select a portion of raw data from at least one data source (See para. [0046], para. [0054] and para. [0047], selecting and extracting logs from at least one root data source generated by or gleaned from a device, a network or etc.); 
causing display of one or more selectable parsing rules (See para. [0054], para. [0062] and [0098] and Figure 8, allow user to select rule blocks via the user interface, the rule blocks are any combination of logic, processes and the like that are to obtain and store one or more types of parsed facts that are selected/extracted from the root data source);
receiving a first user input selecting a parsing rule among the one or more selectable parsing rules (See para. [0031], para. [0098] and Figure 8, receiving a rule block selection from the user via the user selection), the parsing rule to be applied to the portion of raw data (See para. [0018] and para. [0098], the rule block is designed to apply to one or more particular types of the log data from the particular source) and parsing the selected portion of raw data into one or more sets of parsed data using the parsing rule, each set of parsed data including raw data from the selected portion of raw data (See para. [0018] and para. [0054]-para. [0056] the system reads and stores the one or more types of log data using the selected rule block(s)); causing display of at least a portion of the one or more sets of parsed data (See para. [0084] para. [0093] and para. [0109], the system allows user to view the particular type of events, log data/messages generated as a result of the AIE rules [rule block]);
 in response to receiving a second user input, via a graphical user interface, indicating the parsed data is satisfactory (See para. [0111], para. [0112], the user is allowed to modify a selected rule block RB, and the user interface would indicate any appropriate error message when the processed input is not satisfactory, for example the error message indicated “unable to add filter” when the user input is unsatisfactory; upon a user changing some criterions, the system displays or indicates the altered criterions accordingly on the user interface when the user inputted rule block RB is satisfactory), processing raw data from the at least one data source using the parsing rule (See para. [0055], para. [0056] and para. [0098] , para. [0099], para. [0108] and para. [0124], the system allows user to specify occurrence to be always active, e.g. the selected rule block is to be continuously evaluate), to create searchable (See para. [0085], the system allows user to search the particular types of events to generate reports), time-stamped events (See para. [0070], the filtered results including time stamps]), the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of raw data (See para. [0029], processing and storing additional events using the selected rule block, the rule block can be configured to continually receive updated data and reevaluate the data in any appropriate manner e.g., when new data is received, according to a predefined schedule, etc.); and 
storing the searchable, time-stamped events in an index store (See para. [0065] and para. [0071] and Figures 3 & 21, storing events in an event data store).

Petersen does not explicitly disclose storing the searchable, time-stamped events in an index store are used to service search queries received from a search engine.
Baum discloses the searchable, time-stamped events in the index store processing raw data from at least one data using a parsing rule (See para. [0031] and para. [0036], processing and organizing machine data into event data with corresponding aggregation rule(s) from a particular domain) to create searchable, time stamped events (See para. [0023], para. [0024] and para. [0033], creating the machine data into collections of discrete events including a timestamp), the processed raw data including the selected portion of raw data and additional raw data different from the selected portion of the raw data (See para. [0014], processing the machine data continuously and classifying events into categories, the system learns, adapts and keeps up with updates including data formats that can be constantly changing continuously) and storing the searchable, time-stamped events in an index store, wherein the searchable, time-stamped events in the index store (See para. [0023], para. [0024] and para. [0033], storing the machine data into collections of discrete timestamped events in a table of a database) are used to service search queries received from a search engine (See para. [0023] and para. [0024], storing the collection of discrete events in a database updating records in a table of a web server servicing an HTTP “get” request from a browser).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the Petersen system to store searchable, timestamped events in an index store which used to service search queries received from a search engine, as taught by Baum in order to be search, browse, navigate and obtain new types of links or relationship in response to a web request query (See Baum, para. [0014]-para. [0015]). In addition, both references (Baum and Petersen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing and building understandings of machine data generated by activity logs.
 As to claim 22, 32 and 39, Petersen discloses wherein the parsing the selected portion of raw data further comprises: causing display of the parsing rule (See para. [0098] and Figure 8, displaying a number of rule block(s) that can be included as part of an AIE rule). 
As to claims 23, 33 and 40, Petersen discloses wherein the display of the at least a portion of the one or more sets of parsed data includes an indication of how at least some of the portion of the one or more sets of parsed data has been parsed (See para. [0056], [0098] and Figures 1, 8, display metadata corresponding to satisfied conditions with respect to the rule block(s)).
As to claims 24 and 34, Petersen discloses wherein at least one of the one or more selectable parsing rules were created based on existing parsing rules (See para. [0086], the user can edit the existing user rules that stored on a data store). 
As to claim 27, Petersen discloses wherein the causing the display of the at least the portion of the one or more sets of parsed data displays the at least the portion of the one or more sets of parsed data in a scrollable display (See para. [0065] and para. [0071] and Figures 3 & 21, storing events in an event data store). 
As to claims 28 and 36, Petersen discloses receiving a third user input indicating a user preference to use a different parsing rule; and parsing the selected portion of raw data into one or more second sets of parsed data using a second parsing rule (See para. [0086], para. [0093], para. [0097] and para. [0098] and Figure 8, the user can edit the rule block to analyze a different type of log data, also see para. [0018] and para. [0054]-para. [0056] the system stores a different type of log data using the edited rule block(s));
As to claims 29 and 37, Peterson discloses receiving a third user input indicating a user preference to use a different parsing rule; selecting a second parsing rule; and parsing the selected portion of raw data into one or more second sets of parsed data using the second parsing rule (See para. [0086], para. [0093], para. [0097] and para. [0098] and Figure 8, the user can edit the rule block to analyze a different type of log data, also see para. [0018] and para. [0054]-para. [0056] the system stores a different type of log data using the edited rule block(s)).
As to claims 30 and 38, Peterson discloses receiving a third user input indicating a user preference to use a different parsing rule; receiving a fourth user input selecting a second parsing rule; and parsing the selected portion of raw data into one or more second sets of parsed data using the second parsing rule (See para. [0086], para. [0093], para. [0097] and para. [0098] and Figure 8, the user can edit the rule block to analyze a different type of log data, also see para. [0018] and para. [0054]-para. [0056] the system stores a different type of log data using the edited rule block(s)).
7.	Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2012/0131185 A1) and in view of Baum (US 20080215546 A1) and further in view of Petersen et al. (US 20110314148 A1), hereinafter Petersen’148.
As to claim 25, Petersen in view of Baum does not explicitly disclose causing display of the selected portion of raw data.
       However, Petersen’148 discloses prior to receiving the first user input, causing display of the selected portion of raw data (See para. [0209], initially, the log sources from which to gather logs and/or events may be selected, for example, the pop-up window includes an itemized list of various classification of log sources to be selected).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the Petersen system to display of the selected portion of raw data, as taught by Petersen’148 to facilitate a user to select desired log for different operation analysis (See Petersen’148, para. [0008]). In addition, all references (Petersen 148, Baum and Petersen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing and building understandings of machine data generated by activity logs.
	As to claim 26, Petersen’s 148 also discloses prior to receiving the first user input (See para. [0209], initially, the log sources from which to gather logs and/or events may be selected, for example, the pop-up window includes an itemized list of various classification of log sources to be selected), causing display of the selected portion of raw data in a scrollable display (See para. [0225], the pop-up window display allow user to scroll down to see other types of classification). 
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the Petersen system to display of the selected portion of raw data, as taught by Petersen’148 to facilitate a user to select desired log for different operation analysis (See Petersen’148, para. [0008]). In addition, all references (Petersen 148, Baum and Petersen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing and building understandings of machine data generated by activity logs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153